Citation Nr: 0524627	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  05-00 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based in 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jacques P. Deplois, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's claim of entitlement to a TDIU was most 
recently denied in the October 2004 statement of the case.  
By rating decision dated in January 2005, service connection 
for tinnitus and hearing loss was granted.  As such, the 
Board finds that the issue of entitlement to a TDIU should be 
readjudicated by the RO prior to consideration by the Board.

The Board also notes that the veteran underwent a VA PTSD 
examination in August 2003.  The veteran has asserted that 
the August 2003 VA examination is inadequate for rating 
purposes.  While the Board finds that the August 2003 VA 
examination is adequate for rating purposes, the GAF from 
that examination (65) is much higher than the GAF of 50 
reflected in a February 2004 VA treatment record.  The 
discrepancy in the GAF scores raises the question of whether 
the veteran's PTSD has worsened since the August 2003 VA 
examination.  As such, the Board finds that the veteran 
should be afforded another VA PTSD examination.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity of his service-
connected PTSD.  The claims file should 
be made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

The examiner is specifically requested to 
provide an opinion as to whether the 
veteran's service-connected disabilities 
preclude him from obtaining or 
maintaining gainful employment.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought on appeal are not granted, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


